


Exhibit 10.1
[gpevertical2.jpg]
 
PERFORMANCE SHARE AGREEMENT


THIS PERFORMANCE SHARE AGREEMENT (the “Award Agreement”) is entered into as of
March 2, 2012 the “Grant Date”), by and between Great Plains Energy Incorporated
(the “Company”) and ______________________  (the “Grantee”).  All capitalized
terms in this Award Agreement that are not defined herein shall have the
meanings ascribed to such terms in the Company’s Amended Long-Term Incentive
Plan, as amended as of May 3, 2011 (the “Plan”).


WHEREAS, the Grantee is employed by the Company or one of its subsidiaries in a
key capacity, and the Company desires to (i) encourage the Grantee to acquire a
proprietary and vested long-term interest in the growth and performance of the
Company, (ii) provide the Grantee with an incentive to enhance the value of the
Company for the benefit of its customers and shareholders, and (iii) encourage
the Grantee to remain in the employ of the Company as one of the key employees
upon whom the Company’s success depends; and


WHEREAS, the Company wishes to grant to Grantee, and Grantee wishes to accept,
an Award of Performance Shares as approved on February 7, 2012, pursuant to the
terms and conditions of the Plan and this Award Agreement.


NOW, THEREFORE, in consideration of the covenants and agreements herein
contained, the parties hereto agree as follows:


1.
Performance Share Award.  The Company hereby grants to the Grantee an Award of
________ Performance Shares for the three-year period ending December 31, 2014,
(the “Award Period”).  The Performance Shares may be earned based upon the
Company’s performance as set forth in Appendix A.



2.
Terms and Conditions.  The Award of Performance Shares is subject to the
following terms and conditions:



 
a.
The Performance Shares shall be credited with a hypothetical cash credit equal
to the per share dividend paid on the Company’s common stock as of the date of
any such dividend paid during the entire Award Period, and not just the period
of time after the Grant Date.  At the end of the Award Period and provided the
Performance Shares have not been forfeited in accordance with the terms of the
Plan, the Grantee shall be paid, in a lump sum cash payment, the aggregate
amount of such hypothetical dividend equivalents.



 
b.
No Company common stock will be delivered under this or any other outstanding
awards of performance shares until the Grantee (or the Grantee’s successor) has
paid to the Company the amount that must be withheld under federal, state and
local income and employment tax laws or the Grantee and the Company have made
satisfactory provision for the payment of such taxes. The Company shall first
withhold such taxes from the cash portion, if any, of the Award. To the extent
the cash portion of the Award is insufficient to cover the full withholding
amount, the Grantee shall pay the remainder in cash or, alternatively, the
Grantee or the Grantee’s successor may elect to relinquish to the Company that
number of shares (valued at their Fair Market Value on the date of
relinquishment) that would satisfy the applicable withholding taxes, subject to
the


 
 
 

--------------------------------------------------------------------------------


 
    Committee’s continuing authority to require cash payment notwithstanding
Grantee’s election.


To elect the relinquishment of stock alternative, if Grantee has not already
done so, the Grantee must complete a withholding election on the form provided
by the Corporate Secretary of the Company and return it to the designated person
set forth on the form no later than the date specified thereon (which shall in
no event be more than thirty (30) days from the Grant Date of the Award).  The
Grantee may also elect on such form to have amounts withheld from the Award
payment above the minimum required withholding rate, but not to exceed Grantee's
individual marginal tax rate.  Such additional withholding amount shall first be
taken from the cash portion, if any, of the Award, with the remainder taken from
the stock portion of the Award.  If no withholding election is made before the
date specified, the Grantee is required to pay the Company the amount of
federal, state and local income and employment tax withholdings by cash or check
at the time the Grantee recognizes income with respect to such shares, or must
make other arrangements satisfactory to the Company to satisfy the tax
withholding obligations after which the Company will release or deliver, as
applicable, to the Grantee the full number of shares.


 
c.
The Company will, to the full extent permitted by law, have the discretion based
on the particular facts and circumstances to require that the Grantee reimburse
the Company for all or any portion of any awards if and to the extent the awards
reflected the achievement of financial results that were subsequently the
subject of a restatement, or the achievement of other objectives that were
subsequently found to be inaccurately measured, and a lower award would have
occurred based upon the restated financial results or inaccurately measured
objectives.  The Company may, in its discretion, (i) seek repayment from the
Grantee; (ii) reduce the amount that would otherwise be payable to the
Grantee  under current or future awards; (iii) withhold future equity grants or
salary increases; (iv) pursue other available legal remedies; or (v) any
combination of these actions. The Company may take such actions against any
Grantee, whether or not such Grantee engaged in any misconduct or was otherwise
at fault with respect to such restatement or inaccurate measurement. The Company
will, however, not seek reimbursement with respect to any awards paid more than
three years prior to such restatement or the discovery of inaccurate
measurements, as applicable.



 
d.
Except as otherwise specifically provided herein, the Award of Performance
Shares is subject to and governed by the applicable terms and conditions of the
Plan, which are incorporated herein by reference.



3.
Amendment.  This Agreement may be amended only in the manner provided by the
Company evidencing both parties' agreement to the amendment.  This Agreement may
also be amended, without prior notice to Grantee and without Grantee's consent
prior to any Change in Control by the Committee if the Committee in good faith
determines the amendment does not materially adversely affect any of Grantee's
rights under this Agreement.



4.
Entire Agreement.  This Agreement contains the entire agreement between the
parties with respect to the subject matter hereof, and supersedes all prior
agreements or understandings between the parties relating thereto.


 
 

--------------------------------------------------------------------------------




GREAT PLAINS ENERGY INCORPORATED
     
 
 
By: _____________________________________
 
 
________________________________________
       Michael J. Chesser
________________________
 
Grantee
     
March _____, 2012


 



--------------------------------------------------------------------------------





APPENDIX A


2012 – 2014 Performance Criteria


Objectives
Weighting
(Percent)
Threshold
(50%)
Target
(100%)
Stretch
(150%)
Superior
(200%)
             
1.2014 FFO to Total Adjusted Debt 1
50%
15.5%
16.5%
18.0%
19.5%
             
2.Total Shareholder Return (TSR) versus EEI Index 2
50%
 
See below
   






--------------------------------------------------------------------------------

 
1 FFO to Total Adjusted Debt is calculated using Standard and Poor’s
methodology.  FFO to Total Adjusted Debt is a measure that is not calculated in
accordance with generally accepted accounting principles ("GAAP").
 
2 Total Shareholder Return (TSR) is compared to an industry peer group of the
Edison Electric Institute (EEI) index of electric companies during the
three-year measurement period from 2012-2014. At the end of the three-year
measurement period, the Company will assess its total shareholder return
compared to the EEI index. Depending on how the Company ranks, the participant
will receive a percentage of the performance share grants according to the
following table:
 
Percentile Rank
Payout Amount (Percent of Target)
   
75th and above
200
60th to 74th
150
40th to 59th
100
25th to 39th
50
24th and below
0


 
 

--------------------------------------------------------------------------------

 
